936 F.2d 567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman W. MATHEWS, Plaintiff-Appellant,v.CAPITAL CITIES/ABC, INC., d/b/a WTVD, G. Alan Nesbitt,President and General Manager/WTVD, DennisO'Connor, General Sales Manager/WTVD,Defendants-Appellees,Lauriette W. West, Amicus Curiae.
No. 90-1886.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1991.Decided June 28, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Chief District Judge.  (CA-87-726-D-C)
Herman W. Mathews, appellant pro se.
Frank Pelouze Ward, Jr., Maupin, Taylor, Ellis & Adams, P.A., Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Herman W. Mathews appeals from the district court's order granting summary judgment to defendants in this action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed on appeal in forma pauperis and affirm the judgment appealed from on the reasoning of the district court.  Mathews v. Capital Cities, CA-87-726-D-C (M.D.N.C. Nov. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.